Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action has been issued in response to amendment filed 7/22/2022.  Accordingly, this action has been made FINAL.

Response to Arguments
Applicant's arguments filed 07/22/2022, with respect to applicant’s arguments of the remarks ( numbered as pages 6-14) which recites: 
“MPEP 2120 states: Examiner may rely on a machine translation of a foreign language document unless the machine translation is not of sufficient quality to be adequate evidence of the contents of the document. See In re Orbital Technologies Corporation, 603 Fed. App’x 924, 932 (Fed. Cir. 2015). A request by the applicant for the examiner to obtain a human language translation should be granted if the applicant provides evidence (e.g., a translation inconsistent with the machine translation) showing the machine translation does not accurately represent the document’s contents. 
	The applicant asserts that the machine translation of the Matsuoka reference, CN103907071B, which was provided with the Office Action mailed on October 1, 2021 (hereafter referred to as “the machine translation”) is not of sufficient quality to provide adequate evidence of the contents of the document. The applicant notes that the Matsuoka reference, CN103907071B, is a publication of Chinese application CN201280051626.4. This Chinese application claims priority to PCT application PCT/US2012/058183.
	The WIPO publication of PCT/US2012/058183 is WO2013/058966A1, which is an English language publication. The applicant filed concurrently herewith an IDS listing WO2013/058966A1 (hereafter referred to as “the WIPO publication”) as relevant prior art document. The applicant further submits that the contents of the machine translation and the contents of the WIPO publication differ. The applicant therefore respectfully requests that the Examiner provide a human translation of the Matsuoka reference to the applicant.”

Examiner respectfully disagrees, while Applicant’s comments are well taken and appreciated, Examiner notes that although CN103907071B claims priority to a WIPO publication WO2013/058966A1, this WIPO publication being different from the machine translation of CN103907071B is not sufficient evidence showing the machine translation not accurately representing the document’s contents. The PCT date is not relied upon in using CN103907071B as prior art, the date relied upon is the publication date of CN10390707B. Therefore applicants request for the examiner to obtain a human language translation is not granted, as there is a lack of evidence of the machine translation being improper. 

“However, in view of the WIPO publication, the applicant submits that Matsuoka fails to disclose the above features of independent claims 1 and 12. Below, the applicant provides the passages of the WIPO publication that correspond to the passages in the machine translation on which the Office Action relies.
In view of the above portions of the WIPO publication, the applicant submits that Matsuoka fails to disclose the feature of claims 1 and 12 reciting that “the conversion is performed according to a parameter conversion table storing a relationship between data on processing and the item and a numerical value for the item…nothing in the WIPO publication discloses or even suggests that processed data is converted into a state-related item and a numerical-value related item based on the “control-time table”
Examiner respectfully disagrees, while Applicant’s comments are well taken and appreciated, Examiner notes that due to a lack of evidence of the machine translation being improper, the rejection is maintained using CN103907071B as prior art. Although the WIPO publication WO2013/058966A1 may not teach the limitation as argued by applicant, the examiner is using CN103907071B in the rejection not WO2013/058966A1 which is a WIPO publication of PCT application PCT/US2012/058183 which CN103907071 simply claims priority to. Examiner points to CN103907071B “Page 6 lines 18-22 the information used by controller logic can comprise one or more storage control-time table 706, from the output received of one or more sensor 708-710, the control inputs received by instant control interface 712 and the data received from remote data processing system (comprising the data handling system 713 based on cloud), order and out of Memory. Control except output 704 except generating, controller logic is additionally provided and allows user to create and change control timetable and also by information output interface data and information can be outputted to the interface 714 of remote entity, other intelligent controller and user, page 6 lines 52-55 Control-time table comprises the parameter value increase by 1016 corresponding to the edge 1018 in Figure 10 A, the parameter value reduction by 1020 corresponding to the edge 1022 in Figure 10 A and increases by the instruction of 1024 corresponding to the parameter value at the edge 1016 in Figure 10 A. The direction arrow drawn in Figure 10 B can be considered to the instruction of the desired Parameters variation of set-point or the particular point in time in certain time period” in teaching the control-time table. 


Claim Status
	Claims 1, 6-8, 10-13, and 15-16 remain pending and are ready for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 6, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Matsuoka et al. (CN103907071B, herein Matsuoka, note a machine translation is being used for mapping), in view of Gillette et al. (US20190277531A1, herein Gillette).

Regarding claim 1, Matsuoka teaches comprising: one of a smartphone and a remote controller (intelligent thermostat as remote controller, page 5, lines 50-53 User interface can be included in intelligent controller as input and display device, maybe by the resident assembly of controller and can be provided by remote-control device by the remote-control device and providing comprising mobile phone, page 8 lines 48 -52 numerical monitor output report in intelligent controller display device (display device 410 in such as Fig. 4), or export described information to be presented on long-range displaying device (such as smart phone) by long-range display interface, page4 line 11 Fig. 2 shows the integrated of Intelligent home device and remote-control device and system.) 
…configured to communicate with an air- conditioning apparatus for air-conditioning a target space ( Page 4 line 54, intelligent thermostat 102, Page 6 lines 60-64 Figure 10 C shows and is exported and the control that may be caused by the control-time table shown in Figure 10B output by intelligent controller… control export can be the voltage signal being outputted to heating unit by intelligent thermostat, wherein high voltage signal instruction current should operate heating unit and low-voltage output instruction should not operate heating system. Edge 1028 in Figure 10 C corresponds to the set-point 1016 in Figure 10 B, page 8 lines 17-19 system is HVAC system and/or extra air-conditioning and well heater, and intelligent controller is intelligent thermostat, described environment is by the system heating being controlled by intelligent thermostat, cooling and/or the house of ventilation, many family housings, commercial building or industrial building) 
and a lighting apparatus (page 5 lines 1-2 intelligent common cause equipment interface is connected household electrical appliances 112(with other service interface (such as intelligent wall outlet interface 110) with the many sensing networks of various intelligence and comprises refrigerator, television, washing machine, dryer, lamp, audio system, talkback system, mechanical actuator, wall-hanging air conditioner, pond heating unit, the intelligent appliance of irrigation system and other types many and system) ;
 receive an instruction for the air- conditioning apparatus (Page 4 line 54, intelligent thermostat 102, page 5 lines 40-43  control signal being outputted to controlled entity and receiving sensor input, intelligent controller also provides user interface 410-413(personal user and by user interface 410-413 instant control inputs is input to intelligent controller and creates and revise various types of control-time table), and also can provide instant to the remote entity comprising user operation treating apparatus or Remote Automatic Control System and control and timetable interface, page 8 lines 17-19 system is HVAC system and/or extra air-conditioning and well heater, and intelligent controller is intelligent thermostat, described environment is by the system heating being controlled by intelligent thermostat, cooling and/or the house of ventilation, many family housings, commercial building or industrial building) 
display information based on a display signal (Page 4 line 54, intelligent thermostat 102, page 12 lines 20-21, showing T2T information provides valuable information displaying feature to intelligent thermostat user. When can obtain estimate accurately time, estimate at display interface (all display interfaces 410 as shown in Figure 4) upper display T2T, page 12 lines 40-41 estimation can illustrate immediately on intelligent thermostat display, even for the situation of manual portable set-point change along with user rotates described index dial and illustrating in real time) ; 
perform processing involving an operation for the air-conditioning apparatus ( Page 4 line 54, intelligent thermostat 102, Page 6 lines 60-64 Figure 10 C shows and is exported and the control that may be caused by the control-time table shown in Figure 10B output by intelligent controller… control export can be the voltage signal being outputted to heating unit by intelligent thermostat, wherein high voltage signal instruction current should operate heating unit and low-voltage output instruction should not operate heating system. Edge 1028 in Figure 10 C corresponds to the set-point 1016 in Figure 10 B); 
perform processing involving an initial setting for the air-conditioning apparatus (current control-time table as initial setting, page 7 lines 33-37 Instant control inputs is equivalent to the edge (such as shown in Figure 11 A) in control-time table in essence, described instant control inputs is input to intelligent controller by user or remote entity, thus wish that input control will be carried out by intelligent controller immediately, any current control-time table of intelligent controller operation is specified in overriding. Therefore instant control inputs is by the real-time set-point input of control inputs interface to intelligent controller. Because instant control inputs changes current control-time table); 
perform processing involving state monitoring of the air-conditioning apparatus (page 6 lines 30-32 there is many dissimilar sensors and sensor output. In general, sensor exports directly or indirectly relevant to the parameter of certain type, machine state, structural state, computing mode or physical environment parameter); 
perform processing involving at least one of state monitoring, an operation, and an initial setting for the lighting apparatus; perform comprehensive processing on processed data (page 6 lines 30-32 there is many dissimilar sensors and sensor output. In general, sensor exports directly or indirectly relevant to the parameter of certain type, machine state, structural state, computing mode or physical environment parameter, current control-time table as initial setting, page 7 lines 33-37 Instant control inputs is equivalent to the edge (such as shown in Figure 11 A) in control-time table in essence, described instant control inputs is input to intelligent controller by user or remote entity, thus wish that input control will be carried out by intelligent controller immediately, any current control-time table of intelligent controller operation is specified in overriding. Therefore instant control inputs is by the real-time set-point input of control inputs interface to intelligent controller. Because instant control inputs changes current control-time table, … suppose that sensor output is the set of the parameter value about parameter P.Parameter can be relevant to environmental aspect (such as temperature, ambient lighting level, sound level and other such characteristic)), and convert the processed data into a predetermined item and a numerical value for the item (page 5 lines 48-51 the intelligent controller receiving sensor input of the general category involved by the application, control signal outputted to one or more controlled entity and user interface is provided, described user interface allow user instant control command is input to intelligent controller be converted into by intelligent controller export control signal and create and in amendment appointment one or more time period desired by one or more control-time tables of controlled entity operation behavior), wherein each of a numerical-value-related item and a state-related item is set as 30the item (state-related item as machine/structural state, parameter/ setpoint as numerical-value-related item,  page 6 lines 30-32 there is many dissimilar sensors and sensor output. In general, sensor exports directly or indirectly relevant to the parameter of certain type, machine state, structural state, computing mode or physical environment parameter, Page 6 lines 18-22 the information used by controller logic can comprise one or more storage control-time table 706, from the output received of one or more sensor 708-710, the control inputs received by instant control interface 712 and the data received from remote data processing system (comprising the data handling system 713 based on cloud), order and out of Memory. Control except output 704 except generating, controller logic is additionally provided and allows user to create and change control timetable and also by information output interface data and information can be outputted to the interface 714 of remote entity, other intelligent controller and user, page 7 lines 46-49 that automatic control-time table learning parameter is the adjustable parameter of the operation controlling automatic control time table learning, and be different from and draw relative to the time and to comprise described one or more parameter value of control-time table. Directly or indirectly relevant to observable (comprising environmental aspect, machine state etc.) relative to the parameter value of Z-axis drafting in the exemplary control-time table of current discussion indication, page 7 lines 33-37 suppose that sensor output is the set of the parameter value about parameter P.Parameter can be relevant to environmental aspect (such as temperature, ambient lighting level, sound level and other such characteristic). (i.e. the state related item is interpreted as machine/structural state, and the numerical-value related item is interpreted as the parameter such as temperature set point, or lighting level, etc. ), wherein the conversion is performed according to a parameter conversion table storing a relationship between data on 5processing and the item and a numerical value for the item (Page 6 lines 18-22 the information used by controller logic can comprise one or more storage control-time table 706, from the output received of one or more sensor 708-710, the control inputs received by instant control interface 712 and the data received from remote data processing system (comprising the data handling system 713 based on cloud), order and out of Memory. Control except output 704 except generating, controller logic is additionally provided and allows user to create and change control timetable and also by information output interface data and information can be outputted to the interface 714 of remote entity, other intelligent controller and user, page 6 lines 52-55 Control-time table comprises the parameter value increase by 1016 corresponding to the edge 1018 in Figure 10 A, the parameter value reduction by 1020 corresponding to the edge 1022 in Figure 10 A and increases by the instruction of 1024 corresponding to the parameter value at the edge 1016 in Figure 10 A.The direction arrow drawn in Figure 10 B can be considered to the instruction of the desired Parameters variation of set-point or the particular point in time in certain time period).

Matsuoka does not teach a portable information terminal, and the portable information terminal.
Gillette teaches is a portable information terminal ([0003] a control base configured to couple with and support a portable thermostat, wherein the control base is configured to determine a measure of an environmental condition of a local environment of the control base and communication circuitry of the control base configured to communicate the measure to facilitate control of an HVAC system.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuoka’s teaching of the management apparatus including the management side communication device, the management side input device, the management side display device, and the management side control device with Corcoran’s teaching of the management apparatus having a portable information terminal. The combined teaching provides an expected result of the thermostat being portable Therefore, one of ordinary skill in the art would be motivated to allow a more accurately maintained desired temperature for a specific area [0016] Indeed , a user may move the portable thermostat into a particular area or room of a building to accurately condition the particular area or room to a suitable comfort level . The portable thermostat may be mounted to a control base, which may be mounted to a wall of a building.

Regarding claim 6, the combination of Matsuoka and Gillette teach the portable information terminal of claim 1, further configured to transmit a command signal to the air-conditioning apparatus , the command signal including the item and the numerical value for the item that are obtained by conversion processing (Matsuoka, page 5 lines 48-51  user interface allow user instant control command is input to intelligent controller be converted into by intelligent controller export control signal and create and in amendment appointment one or more time period desired by one or more control-time tables of controlled entity operation behavior).

Regarding claim 12, Matsuoka teaches A program for implementing an apparatus management method, the program configured to: (page 12 lines 2-3 Such as, intelligent controller logic can comprise logical circuit embodiment, firmware and based on the routine of computer instruction and program embodiment): 
perform processing involving an operation for an air-conditioning apparatus for air-conditioning a target space ( Page 4 line 54, intelligent thermostat 102, Page 6 lines 60-64 Figure 10 C shows and is exported and the control that may be caused by the control-time table shown in Figure 10B output by intelligent controller… control export can be the voltage signal being outputted to heating unit by intelligent thermostat, wherein high voltage signal instruction current should operate heating unit and low-voltage output instruction should not operate heating system. Edge 1028 in Figure 10 C corresponds to the set-point 1016 in Figure 10 B, page 8 lines 17-19 system is HVAC system and/or extra air-conditioning and well heater, and intelligent controller is intelligent thermostat, described environment is by the system heating being controlled by intelligent thermostat, cooling and/or the house of ventilation, many family housings, commercial building or industrial building); 
perform processing involving an initial setting for the air-conditioning apparatus (current control-time table as initial setting, page 7 lines 33-37 Instant control inputs is equivalent to the edge (such as shown in Figure 11 A) in control-time table in essence, described instant control inputs is input to intelligent controller by user or remote entity, thus wish that input control will be carried out by intelligent controller immediately, any current control-time table of intelligent controller operation is specified in overriding. Therefore instant control inputs is by the real-time set-point input of control inputs interface to intelligent controller. Because instant control inputs changes current control-time table); 
perform processing involving state monitoring of the air-conditioning apparatus (page 6 lines 30-32 there is many dissimilar sensors and sensor output. In general, sensor exports directly or indirectly relevant to the parameter of certain type, machine state, structural state, computing mode or physical environment parameter); 
perform processing involving at least one of state monitoring, an operation, and an initial setting for a lighting apparatus (page 6 lines 30-32 there is many dissimilar sensors and sensor output. In general, sensor exports directly or indirectly relevant to the parameter of certain type, machine state, structural state, computing mode or physical environment parameter, current control-time table as initial setting, page 7 lines 33-37 Instant control inputs is equivalent to the edge (such as shown in Figure 11 A) in control-time table in essence, described instant control inputs is input to intelligent controller by user or remote entity, thus wish that input control will be carried out by intelligent controller immediately, any current control-time table of intelligent controller operation is specified in overriding. Therefore instant control inputs is by the real-time set-point input of control inputs interface to intelligent controller. Because instant control inputs changes current control-time table, … suppose that sensor output is the set of the parameter value about parameter P.Parameter can be relevant to environmental aspect (such as temperature, ambient lighting level, sound level and other such characteristic)); and convert processed data into a predetermined item and a numerical value for the item (page 5 lines 48-51 the intelligent controller receiving sensor input of the general category involved by the application, control signal outputted to one or more controlled entity and user interface is provided, described user interface allow user instant control command is input to intelligent controller be converted into by intelligent controller export control signal and create and in amendment appointment one or more time period desired by one or more control-time tables of controlled entity operation behavior), wherein each of a numerical-value-related item and a state-related item is set as 30the item (page 6 lines 30-32 there is many dissimilar sensors and sensor output. In general, sensor exports directly or indirectly relevant to the parameter of certain type, machine state, structural state, computing mode or physical environment parameter, Page 6 lines 18-22 the information used by controller logic can comprise one or more storage control-time table 706, from the output received of one or more sensor 708-710, the control inputs received by instant control interface 712 and the data received from remote data processing system (comprising the data handling system 713 based on cloud), order and out of Memory. Control except output 704 except generating, controller logic is additionally provided and allows user to create and change control timetable and also by information output interface data and information can be outputted to the interface 714 of remote entity, other intelligent controller and user, page 7 lines 46-49 that automatic control-time table learning parameter is the adjustable parameter of the operation controlling automatic control time table learning, and be different from and draw relative to the time and to comprise described one or more parameter value of control-time table. Directly or indirectly relevant to observable (comprising environmental aspect, machine state etc.) relative to the parameter value of Z-axis drafting in the exemplary control-time table of current discussion indication, page 7 lines 33-37 suppose that sensor output is the set of the parameter value about parameter P.Parameter can be relevant to environmental aspect (such as temperature, ambient lighting level, sound level and other such characteristic). (i.e. the state related item is interpreted as machine/structural state, and the numerical-value related item is interpreted as the parameter such as temperature set point, or lighting level, etc.), wherein the conversion is performed according to a parameter conversion table storing a relationship between data on 5processing and the item and a numerical value for the item; and (Page 6 lines 18-22 the information used by controller logic can comprise one or more storage control-time table 706, from the output received of one or more sensor 708-710, the control inputs received by instant control interface 712 and the data received from remote data processing system (comprising the data handling system 713 based on cloud), order and out of Memory. Control except output 704 except generating, controller logic is additionally provided and allows user to create and change control timetable and also by information output interface data and information can be outputted to the interface 714 of remote entity, other intelligent controller and user, page 6 lines 52-55 Control-time table comprises the parameter value increase by 1016 corresponding to the edge 1018 in Figure 10 A, the parameter value reduction by 1020 corresponding to the edge 1022 in Figure 10 A and increases by the instruction of 1024 corresponding to the parameter value at the edge 1016 in Figure 10 A.The direction arrow drawn in Figure 10 B can be considered to the instruction of the desired Parameters variation of set-point or the particular point in time in certain time period).).
wherein the apparatus management method includes: perform processing; and processing, according to a predetermined procedure, data processed by the… terminal (page 12 lines 2-5 intelligent controller logic can comprise logical circuit embodiment, firmware and based on the routine of computer instruction and program embodiment, wherein all can depend on the set point value of various different embodiment and design parameter (comprising programming language, modular organization, hardware platform, data structure, control structure and other such design and implementation mode parameters many) and change).
Matsuoka does not teach a portable information terminal, the portable information terminal
Gillette teaches is a portable information terminal ([0003] a control base configured to couple with and support a portable thermostat, wherein the control base is configured to determine a measure of an environmental condition of a local environment of the control base and communication circuitry of the control base configured to communicate the measure to facilitate control of an HVAC system.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuoka’s teaching of the management apparatus including the management side communication device, the management side input device, the management side display device, and the management side control device with Corcoran’s teaching of the management apparatus having a portable information terminal. The combined teaching provides an expected result of the thermostat being portable Therefore, one of ordinary skill in the art would be motivated to allow a more accurately maintained desired temperature for a specific area [0016] Indeed , a user may move the portable thermostat into a particular area or room of a building to accurately condition the particular area or room to a suitable comfort level . The portable thermostat may be mounted to a control base, which may be mounted to a wall of a building.

Regarding claim 13, the combination of Matsuoka and Gillette teach portable information terminal of claim 1, further comprising a management- side storage device that stores data involving processing performed by the portable information terminal, wherein the management-side storage device stores the parameter conversion table (Matsuoka, Page 6 lines 18-22 the information used by controller logic can comprise one or more storage control-time table 706, from the output received of one or more sensor 708-710, the control inputs received by instant control interface 712 and the data received from remote data processing system (comprising the data handling system 713 based on cloud), order and out of Memory. Control except output 704 except generating, controller logic is additionally provided and allows user to create and change control timetable and also by information output interface data and information can be outputted to the interface 714 of remote entity, other intelligent controller and user).

Regarding claim 15, the combination of Matsuoka and Gillette teach the portable information terminal of claim 6, wherein the air-conditioning apparatus is one of a plurality of air-conditioning apparatuses (Matsuoka, page 4 line 8 intelligent controller controls one or more device, system or other entity, page 8 lines 17-19 system is HVAC system and/or extra air-conditioning and well heater, and intelligent controller is intelligent thermostat, described environment is by the system heating being controlled by intelligent thermostat, cooling and/or the house of ventilation, many family housings, commercial building or industrial building. ), and where the portable information terminal is further configured to transmit the command signal to the plurality of air-conditioning apparatuses or to the air-conditioning apparatus and to the light apparatus (Matsuoka, page 5 lines user interface allow user instant control command is input to intelligent controller be converted into by intelligent controller export control signal and create and in amendment appointment one or more time period desired by one or more control-time tables of controlled entity operation behavior, page 8 lines 17-19 system is HVAC system and/or extra air-conditioning and well heater, and intelligent controller is intelligent thermostat, described environment is by the system heating being controlled by intelligent thermostat, cooling and/or the house of ventilation, many family housings, commercial building or industrial building, page 6 lines 18-20 output control signal 704 generating the operation behavior controlling one or more controlled entity).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over by Matsuoka et al. (CN103907071B, herein Matsuoka, note a machine translation is being used for mapping), in view of Gillette et al. (US20190277531A1, herein Gillette), in further view of Corcoran et al. (US20120191257A1, herein Corcoran).

Regarding claim 7, the combination of Matsuoka and Gillette teach the portable information terminal of claim 1, further configure to perform processing by 15running a management application as a program, wherein the management application …by using a predefined interface (Matsuoka, page 6 lines 12-13 computer program represent not performed by processor. On the contrary, processor extracts and performs the computer instruction be stored in physical state in physical data storage means). 
The combination of Matsuoka and Gillette do not teach is created using a software development kit for developing an application.
Corcoran teaches is created using a software development kit for developing an application ([0052] Developers create these stand-alone applications using a set of application programming interfaces (APIs) and libraries provided by the device manufacturer packaged in software development toolkit or SDK).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuoka’s teaching of running a management application using a predefined interface with Corcoran’s teaching of using a software development kit for developing an application. The combined teaching provides an expected result of a software development kit for developing a management application. Therefore, one of ordinary skill in the art would be motivated to be able to customize the software as the user sees fit.

Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over by Matsuoka et al. (CN103907071B, herein Matsuoka, note a machine translation is being used for mapping), in view of Gillette et al. (US20190277531A1, herein Gillette), in further view of Quam et al. (US20150159901A1, herein Quam).

Regarding claim 8, the combination of Matsuoka and Gillette teach the portable information terminal of claim 1, further configured to perform … wireless communication (Matsuoka, page 5 lines 55-60 intelligent controller comprises for carrying out multiple different communication port of communicating and interface by various different agreement by dissimilar communication media. Intelligent controller usually (such as) uses radio communication to communicate with medium with mobile communication carrier and any various wired communication protocol with other enabling wireless intelligent controller in certain environment. In some cases, especially when intelligent controller and controlled entity are packaged together as triangular web, intelligent controller only can use the communication protocol of single type.) 
The combination of Matsuoka and Gillette do not teach short-range wireless communication. 
Quam teaches short-range wireless communication ([0293] the controller 910 is configured to establish a direct wireless connection between the wireless port 906 of the mobile device 900, ([0237] the thermostat may detect a low battery condition and send a message via WiFi or other link to the network and thence to a cell phone and/or PC application, perhaps by SMS text message or e-mail, to warn of the low battery condition. In the event of a very low battery condition, the thermostat may display a low battery icon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuoka’s teaching of the thermostat performing wireless communication with Quam’s teaching of short range wireless communication. The combined teaching provides an expected result of thermostat performing short range wireless communication Therefore, one of ordinary skill in the art would be motivated to make the system more independent allowing for a direct wireless connection using WIFI, rather than relying on a mobile carrier. 

Regarding claim 10 the combination of Matsuoka and Gillette teach an air-conditioning apparatus, comprising: an air-conditioning-side communication port that communicates with the portable information terminal of claim 1 (Matsuoka, page 8 lines 22-23 control signal is generally outputted to the system 1306- 1308 that is controlled by intelligent controller and receives data-signal from described system 1306-1308 by intelligent controller control signal 805 of the operation controlling one or more controlled entity 808, page 6 lines 48-51 the intelligent controller receiving sensor input of the general category involved by the application, control signal outputted to one or more controlled entity and user interface is provided, described user interface allow user instant control command is input to intelligent controller be converted into by intelligent controller export control signal and create and in amendment appointment one or more time period desired by one or more control-time tables of controlled entity operation behavior. User interface can be included in intelligent controller as input and display device, maybe by the resident assembly of controller and can be provided by remote-control device by the remote-control device and providing comprising mobile phone. These basic functions of the intelligent controller of general category and feature are provided as the basis of the automatic control time table learning can implemented involved by the application, page 5 lines 52-57 Fig. 5 shows the additional interior feature of intelligent controller. Intelligent controller is generally use one or more processor 502, electronic memory 504-507 and various types of microcontroller 510-512(to comprise microcontroller 512 and transceiver 514, it implements communication port together, and described communication port allows intelligent controller and be controlled by one or more entities of intelligent controller, other intelligent controller and various remote computation facility (comprising the cloud computing facility by cloud computing server) to exchange data and order) and implement. Usually, intelligent controller comprises for carrying out multiple different communication port of communicating and interface by various different agreement by dissimilar communication media. ).
Matsuoka does not teach an air-conditioning-side speaker or LED that provides a notification based on a notification signal; and an air-conditioning-side controller that transmits the notification signal to the air-conditioning-side speaker or LED when the air-conditioning-side controller receives a signal from the portable information terminal.
Quam teaches an air-conditioning-side speaker or LED that provides a notification based on a notification signal; and an air-conditioning-side controller that transmits the notification signal to the air-conditioning-side speaker or LED when the air-conditioning-side controller receives a signal from the portable information terminal. ([0237] the thermostat may detect a low battery condition and send a message via WiFi or other link to the network and thence to a cell phone and/or PC application, perhaps by SMS text message or e-mail, to warn of the low battery condition. In the event of a very low battery condition, the thermostat may display a low battery icon, [0301] while displaying screens to help instruct the user with installation, the HVAC controller 920 may receive a type of HVAC equipment as configuration information from the user via the wireless mobile device 922 and the direct communication path. In some embodiments, the HVAC controller 920 may receive comfort settings as configuration information from the wireless mobile device 922 via the direct communication path, [0281] FIG. 19C is a flow diagram of an illustrative method that may be carried out using the mobile device 870 (FIG. 19A) or the mobile device 882 (FIG. 19B). One or more messages that are related to the operation of the HVAC system may be received at the wireless mobile device as generally indicated at block 892, where each message includes a message description and a time stamp, [0449] The HVAC controller 6200 includes a user interface 6202 that is configured to accept inputs from a user and to display information to the user. In some cases, the user interface 6202 includes a touchscreen. In some cases, the user interface includes a light ring. In some cases, the user interface 6202 includes a speaker such as the speaker 6214. In some cases, the user interface 6202 includes a vibrator, [0150] rectangular color LED display of FIG. 5 e, so that the user experiences that portion of the color LED display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuoka’s teaching of the apparatus communicating with the remote controller with Quam’s teaching of the remote controller receiving a message. The combined teaching provides an expected result of communication between the remote controller, thermostat, and apparatus using messages/notifications.  Therefore, one of ordinary skill in the art would be motivated to make the system more efficient by allowing the user to be aware of any changes in the system and take any necessary action

Regarding claim 11 the combination of Matsuoka, Gillette, and Quam teach the air-conditioning apparatus of claim 10, further comprising a remote controller that transmits an instruction about air-conditioning ( Matsuoka, remote controller as mobile phone, page 6 lines 48-51 the intelligent controller receiving sensor input of the general category involved by the application, control signal outputted to one or more controlled entity and user interface is provided, described user interface allow user instant control command is input to intelligent controller be converted into by intelligent controller export control signal and create and in amendment appointment one or more time period desired by one or more control-time tables of controlled entity operation behavior. User interface can be included in intelligent controller as input and display device, maybe by the resident assembly of controller and can be provided by remote-control device by the remote-control device and providing comprising mobile phone. These basic functions of the intelligent controller of general category and feature are provided as the basis of the automatic control time table learning can implemented involved by the application.) 
Quam further teaches wherein the remote controller includes at least the air-conditioning-side speaker or LED [0281] FIG. 19C is a flow diagram of an illustrative method that may be carried out using the mobile device 870 (FIG. 19A) or the mobile device 882 (FIG. 19B). One or more messages that are related to the operation of the HVAC system may be received at the wireless mobile device as generally indicated at block 892, where each message includes a message description and a time stamp, [0449] The HVAC controller 6200 includes a user interface 6202 that is configured to accept inputs from a user and to display information to the user. In some cases, the user interface 6202 includes a touchscreen. In some cases, the user interface includes a light ring. In some cases, the user interface 6202 includes a speaker such as the speaker 6214. In some cases, the user interface 6202 includes a vibrator, [0150] rectangular color LED display of FIG. 5 e, so that the user experiences that portion of the color LED display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuoka’s teaching of a remote controller that sends instructions about the air conditioning with Quam’s teaching of the remote controller having the notification device descried in claim 10. The combined teaching provides an expected result of the remote controller instructing the air condition that provides messages based on a message signal.  Therefore, one of ordinary skill in the art would be motivated to make the system more efficient by allowing the user to be aware of any changes in the system and take any necessary action.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over by Matsuoka et al. (CN103907071B, herein Matsuoka, note a machine translation is being used for mapping), in view of Gillette et al. (US20190277531A1, herein Gillette), in further view of Aggarwal et al. (US20140358285 A1, herein Aggarwal). 

Regarding claim 16, the combination of Matsuoka and Gillette teach The portable information terminal of claim 1, wherein the air-conditioning apparatus comprises a storage device ( Matsuoka, page 5 line 52 electronic memory 504-507, page 5 lines 1-2 intelligent common cause equipment interface is connected household electrical appliances 112(with other service interface (such as intelligent wall outlet interface 110) with the many sensing networks of various intelligence and comprises refrigerator, television, washing machine, dryer, lamp, audio system, talkback system, mechanical actuator, wall-hanging air conditioner, pond heating unit, the intelligent appliance of irrigation system and other types many and system) that stores the parameter conversion table; and wherein the air-conditioning apparatus and the equipment convert the item and the numerical value for the item contained in the command signal transmitted from the portable information terminal, and perform control based on conversion results (Page 6 lines 18-22 the information used by controller logic can comprise one or more storage control-time table 706, from the output received of one or more sensor 708-710, the control inputs received by instant control interface 712 and the data received from remote data processing system (comprising the data handling system 713 based on cloud), order and out of Memory. Control except output 704 except generating, controller logic is additionally provided and allows user to create and change control timetable and also by information output interface data and information can be outputted to the interface 714 of remote entity, other intelligent controller and user).
The combination of Matsuoka and Gillette do not teach and the lighting apparatus …each comprise a storage device
Aggarwal teaches the lighting apparatus… each comprise a storage device ([0015] Each of the intelligent system elements further includes an interface to communicate over a network on the system premises, a processor, memory accessible to the processor and programming which configures the processor to control the intelligent system element as a lighting device or as a utility building control and automation element, [0037] At least a Substantial number of the lighting devices and other utility building control and automation system elements are implemented as intelligent system elements, which each include a processor and a memory. The intelligent system elements also incorporate network communication capabilities.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuoka’s teaching of an air conditioning apparatus communicating with other apparatuses comprising a storage device with Aggarwal’s teaching of each apparatus having its own storage device specifically a lighting apparatus. The combined teaching provides an expected result of an air conditioning and lighting apparatus having their own storage device.  Therefore, one of ordinary skill in the art would be motivated to independently process and store the data making the system more efficient. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:30pm - 8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YTF/
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117